Citation Nr: 1624012	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to September 1968. 

This matter comes before the Board on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   The Veteran was afforded a Travel Board hearing before the undersigned in February 2013.  In November 2014, the case was remanded for further development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

The Board's November 2014 remand directed the AOJ to provide the Veteran with a VA medical examination and to secure an opinion addressing the etiology of any diagnosed sleep apnea.  The remand directed the examiner to consider both the literature submitted by the Veteran and his lay statements concerning continuity of symptomatology.  While the appellant was provided an examination in January 2015, the examiner failed to consider the Veteran's lay statements.  Additionally, the examiner gave conflicting information on a link between PTSD and sleep apnea.  The examiner also did not state that private treatment records had been considered but then considered some private treatment records.  Additionally, the Veteran's representative has identified additional updated private treatment records that are relevant to the claim on appeal.  These must be obtained and considered. 

In addition to the lack of remand compliance, the Board is unable to review the new VA treatment records associated with the Veteran's claims file in the first instance.  The Veteran's substantive appeal in this case was received in January 2012.  Absent a waiver, additional relevant evidence, to particularly include the updated VA treatment records from December 2014 to May 2016, must first be considered by the AOJ.  38 C.F.R. § 20.1304 (2015) (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for sleep apnea dating since October 2013 which are not currently of record.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2. The Veteran should be afforded a VA examination by a physician to determine the nature and likely etiology of his sleep apnea.  The physician  is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The physician must specify in the report that these records have been reviewed. 

The physician is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and etiology of any disability due to sleep apnea.  A complete rationale for any opinions expressed must be provided. 

The physician is to opine whether it is at least as likely as not that sleep apnea is related to the appellant's active military service.  If not, the physician must opine whether it is at least as likely as not that the Veteran's sleep apnea is caused by or made permanently worse by his PTSD or any other service-connected disability, taking into account his statements, the statements of his son and wife, and the article he submitted in October 2011.  A full and complete rationale must be provided for any opinion offered, with citation to relevant medical findings.

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the physician does not have the needed knowledge or training.

The physician must specifically discuss the Veteran's lay history.  The physician is advised that while the Veteran is not competent to state that he has suffered from sleep apnea since service, he is competent to state that he has problems with snoring, waking during the middle of the night, and with quality of sleep.  The physician is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

The physician must reconcile the statement in the January 2015 VA medical examination, "[t]he association between PTSD and Obstructive Sleep Apnea has been recognized for several years, however, there is no evidence of a pathophysiological relationships between the two conditions" with the negative nexus opinion provided in the January 2015 VA medical examination and additional statements that there are no studies showing a link between sleep apnea and PTSD. 

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented her/his consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




